Citation Nr: 0433673	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for neurovascular 
glaucoma of the right eye, status post Baerveldt glaucoma 
implant, pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing before a member of the 
Board in July 2004.  

In addition to the issue listed above, the matter of 
compensation benefits for blindness and diabetic retinopathy 
of the left eye was developed and certified for appellate 
consideration.  At his hearing in July 2004, the veteran 
clarified that he was claiming compensation benefits for his 
right eye disorder, residuals of the surgeries that were 
performed by VA in April and June 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming compensation benefits for an eye 
disability following surgeries performed at a VA medical 
facility in April and June 2002.  It is noted that there is a 
medical opinion from the veteran's private physician that the 
veteran sustained bleeding of the right eye that was a 
complication of the surgery that the veteran underwent in 
April 2002 and for which a revision was necessary in June 
2002.  There is no opinion regarding whether the bleeding was 
the result of carelessness, negligence, lack of proper skill 
or an error in judgment on the part of staff at the VA 
medical facility, or that the injury was not a reasonably 
foreseeable result of the surgery.  Such an opinion is 
considered necessary for the proper adjudication of the 
claim.  

For the foregoing, the claim is remanded for the following:

The RO should arrange for the veteran to 
undergo a special ophthalmologic 
examination to ascertain the precise 
nature and extent of his right eye 
disorder.  The specialist should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that there was any additional 
disability of the right eye as the result 
of the surgeries performed at the VA 
facility in April and June 2002 and, if 
so, whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the cause of the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill or an error in judgment on the part 
of staff at the VA medical facility, or 
that the additional disability was not a 
reasonably foreseeable result of the 
surgery.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide the rationale for all 
conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).



